DETAILED ACTION
This communication is a final office action on the merits on patent application 16619871, attorney docket 124186-0106. The present application is a national stage entry of PCT/JP2018/016129, International Filing Date 04/19/2018, claims foreign priority to Japanese application 2017-114028, filed 06/09/2017 and is assigned to Sumitomo Chemical Company. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. Applicant argues that the art of record Ueno does not teach an oxide film that is distinct from the second electrode and in direct contact with the second electrode and the piezoelectric film.  (page 5-6 of arguments).  Examiner disagrees.  Ueno teaches in paragraph [0069] that “The electrode 4 may be a laminate of a metal layer and a conductive complex oxide layer.”  And it would have been obvious to stack the oxide between the metal and the piezoelectric film to preserve the crystal orientation of the piezoelectric film. Because Ueno does not explicitly teach that the oxide is between the metal and the piezoelectric layer, examiner withdraws the rejection in favor of Ueno in view of Shoko which explicitly teaches the laminated metal-conductive complex oxide.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Ueno et al. (U.S. 2007/01263413) in view of Shoko Ono et. al (JP 2007-042261)

As for claim 1 and 6,
Ueno teaches in figure 1 a laminated substrate having a piezoelectric film, comprising: 
a substrate; 
a first electrode film (1) on the substrate; and 
a piezoelectric film on the first electrode film (2), 
an oxide film containing RuOx or IrOx (4), 
the oxide film is on the piezoelectric film in direct contact with the piezoelectric film, 
a second electrode film (4) on the oxide film in direct contact with the oxide film, the second electrode film being made of a material which is different from the material of the oxide film and the second electrode being an outermost layer of the laminated substrate.
Ueno teaches that the electrode may be a laminate of a metal and a conductive oxide, including iridium oxide [0069], but does not teach that the oxide is between the metal and piezoelectric layer.  
However, Ono teaches in paragraph 12 under Best Mode heading that the oxide is between the metal of the upper electrode and piezoelectric layer. 
It would have been obvious to one skilled in the art at the effective filing date of this application stack the metal over the complex oxide because “…the symmetry of the piezoelectric element 1 can be improved. Further, by adopting  such a layer configuration, all layers from the upper part of the lower electrode 4 to the lower part of the upper electrode 7 can have a perovskite structure.” Ono, same paragraph . One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 3,
Ueno in view of Ono makes obvious the laminated substrate according to claim 1 and Ueno teaches that the piezoelectric film is a film containing an alkali niobium oxide of a perovskite structure represented by a composition formula of (K1-yNay)NbO3 (0<y<1). [0048].

As for claim 4,
Ueno in view of Ono makes obvious the laminated substrate according to claim 1, but Ueno does not teach that the piezoelectric film has an absolute value of a saturation polarization (Pmax-) of 23 gC/cm2 or more, and an absolute value of a residual polarization (Pr-) of 14 gC/cm2 or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Here the structure of the film is essentially identical, so would have the same properties.  

As for claim 5,
 Ueno teaches in figure 1, an element having a piezoelectric film, comprising: 
a substrate (1); 
a first electrode film (2) on the substrate; 
a piezoelectric film (3) on the first electrode film; 
a second electrode film (4) on the piezoelectric film, 
and an oxide film (4) containing RuOx or IrOx, (Ueno teaches that the electrode 4 may be a laminate of a metal and a conducive complex oxide including RuOx [0069])
wherein the second electrode being made of a material which is different from the material of the oxide film (the electrode is a metal such as platinum [0069],
 Ueno does not teach that the oxide is between the piezoelectric film and the second electrode film the oxide film being in direct contact with each of the piezoelectric film and the second electrode film, and the second electrode film being an outermost layer of the element.
However, Ono teaches in paragraph 12 under Best Mode heading that the oxide is between the metal of the upper electrode and piezoelectric layer. 
It would have been obvious to one skilled in the art at the effective filing date of this application stack the metal over the complex oxide because ““…the symmetry of the piezoelectric element 1 can be improved. Further, by adopting  such a layer configuration, all layers from the upper part of the lower electrode 4 to the lower part of the upper electrode 7 can have a perovskite structure.”  Ono, same paragraph. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9,
Ueno in view of Ono makes obvious the laminated substrate according to claim 3 but does not teach that the piezoelectric film has an absolute value of a saturation polarization (Pm\a-) of 23 C/cm2 or more, and an absolute value of a residual polarization (Pr-) of 14 pC/cm2 or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Here the structure of the film is essentially identical, so would have the same properties.  

As for claim 10, 
Ueno in view of Ono makes obvious the laminated substrate according to claim 1, and in the combination, Ueno teaches that the second electrode film is made of Pt, Au, Al, Cu, or an alloy thereof ([0069]).

As for claim 11,
Ueno in view of Ono makes obvious the laminated substrate according to claim 5, and in the combination, Ueno teaches that the second electrode film is made of Pt, Au, Al, Cu, or an alloy thereof ([0069]).

As for claim 12,
Ueno in view of Ono makes obvious the laminated substrate according to claim 6, and in the combination, Ueno teaches that the second electrode film is made of Pt, Au, Al, Cu, or an alloy thereof ([0069]).

Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Ono in further view of Oishi et al (U.S. 2016/0133825).

As for claim 2,
Ueno in view of Ono makes obvious the laminated substrate according to claim 1, but does not teach that the oxide film has a thickness of 2 nm or more and 30 nm or less.
However, Oishi teaches a metal oxide upper layer that has a thickness of 2 nm or more and 30 nm or less. (0.02-1.0 um, [0050]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the electrode thickness of Oishi in the device of Ueno because the thickness provides adequate current flow with minimal processing time. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 7,
Ueno in view of Ono and Oishi makes obvious the laminated substrate according to claim 2, and in the combination, Ueno teaches that the piezoelectric film is a film containing an alkali niobium oxide of a perovskite structure represented by a composition formula of (Ki, Nay)NbO3 (O<y<l). Ueno, [0048].

As for claim 8,
Ueno in view of Ono and Oishi makes obvious the laminated substrate according to claim 2, wherein the piezoelectric film has an absolute value of a saturation polarization (Pma\-) of 23 C/cm2 or more, and an absolute value of a residual polarization (Pr-) of 14 pC/cm2 or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Here the structure of the film is essentially identical, so would have the same properties.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Ono in further view of Kamijo et al. (U.S. 2016/0164490).

As for claims 13-15,
Ueno in view of Ono makes obvious the laminated substrate according to claim 1, 5 and 6, but the combination does not teach that the oxide film comprises RuOx.
However, Kamijo teaches Ruthenium oxide and indium oxide are equivalent material for a cap on a piezoelectric layer.
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute RuOx for IrOx because they are recognized in the art as functionally equivalents.  In the absence of unexpected results, which have not been disclosed in the present disclosure one of ordinary skill in the art would know to substitute RuOx for IrOx. See MPEP §803.02).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893